Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on 12/23/2021 for response of the office action mailed on 11/03/2021 following a RCE submitted on 01/28/2022  along with an interview held on 03/02/2022.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         
        Response to Arguments
Applicant’s arguments with respect to claims  1, 3-8 and 10-20  (renumbered 1-18, respectively) along with arguments presented in remarks filed on 12/23/2021 along with an interview held on 03/02/2022 have been fully considered and are persuasive. The objections/rejections of these claims have accordingly been withdrawn.

Allowable Subject Matter
Claims   1, 3-8 and 10-20  (renumbered 1-18, respectively)   are allowed in light of applicant’s arguments  filed on 12/23/2021 along with an interview held on  03/02/2022 and in light of prior art(s) of record.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No.10,728,163 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Authorization for this examiner’s amendment was given in an interview with Patent agent Austin J. Kim (Reg. 70,837)   on  03/02/2022; On  03/02/2022, Examiner contacted Patent agent Austin J. Kim (Reg. 70,837)    to cancel dependent claims  2 & 9  and roll up those dependent claims 2 & 9 to independent claims 1, 8 and 15 along with clarification on the claimed feature "second quantity" as recited on the respective independent claims 1, 8 and 15.  In fact,  the claim amendments  as submitted on 12/23/2021, was based on another interview held on 12/21/2021 in presence of primary examiner Lonnie Sweet and it was explained by the examiner, what it would require to overcome cited prior arts, agreed by Mr. Kim. Following the interview on 03/02/2022,  Mr. Kim sent a proposed amendments on the same day and it was also agreed that a terminal disclaimer (TD) would be submitted once approved by the inventor. An e-mail was sent on 03/03/2022, confirming the approval of the proposed amendments. Examiner further contacted Mr. Kim  to address minor antecedent issues and received a final amendments on 03/07/2022. See interview summary.
 
      The application has been amended as follows: See  attached claim amendments



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Applicant rolled up limitations from dependent claims 2 and 9 along with clarification of claimed feature  (see interview summary)  to independent claims 1, 8  and 15 by cancelling dependent claims 2 & 9 (See interview summary in details).  Claims 3-7  are allowable for depending on independent claim 1, claims 10-14 are allowable for depending on independent claim 8 and claims 16-20 are allowable for depending on independent claim 15. 

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1, 8 and 15 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467